UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01685 Name of Registrant: Vanguard Morgan Growth Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: December 31, 2014 Item 1: Schedule of Investments Vanguard Morgan Growth Fund Schedule of Investments As of December 31, 2014 Market Value Shares ($000) Common Stocks (98.5%) 1 Consumer Discretionary (16.1%) Home Depot Inc. 1,361,517 142,918 Comcast Corp. Class A 1,816,832 105,394 * O'Reilly Automotive Inc. 506,462 97,555 * Priceline Group Inc. 80,944 92,293 NIKE Inc. Class B 866,958 83,358 Lowe's Cos. Inc. 1,158,004 79,671 * Amazon.com Inc. 224,428 69,651 TJX Cos. Inc. 962,274 65,993 Wyndham Worldwide Corp. 735,648 63,089 * Netflix Inc. 164,578 56,221 Marriott International Inc. Class A 714,993 55,791 Starbucks Corp. 567,558 46,568 Inditex SA ADR 2,946,288 41,837 Advance Auto Parts Inc. 255,070 40,628 PulteGroup Inc. 1,878,137 40,305 * LKQ Corp. 1,421,318 39,967 * Chipotle Mexican Grill Inc. Class A 57,942 39,662 Expedia Inc. 431,851 36,863 * DIRECTV 400,480 34,722 * Tesla Motors Inc. 151,438 33,681 Walt Disney Co. 319,700 30,113 Starwood Hotels & Resorts Worldwide Inc. 351,390 28,487 VF Corp. 324,364 24,295 Scripps Networks Interactive Inc. Class A 305,275 22,978 Wynn Resorts Ltd. 151,788 22,580 Ross Stores Inc. 208,300 19,634 Tractor Supply Co. 234,930 18,517 Harley-Davidson Inc. 279,715 18,436 * Urban Outfitters Inc. 519,085 18,235 * Ulta Salon Cosmetics & Fragrance Inc. 138,940 17,762 DSW Inc. Class A 432,335 16,126 * Discovery Communications Inc. Class A 468,090 16,126 * CarMax Inc. 237,505 15,813 * Discovery Communications Inc. 466,990 15,747 BorgWarner Inc. 270,060 14,840 L Brands Inc. 168,600 14,592 * Jarden Corp. 302,747 14,496 • Brunswick Corp. 281,029 14,406 * IMAX Corp. 380,622 11,761 Hanesbrands Inc. 103,065 11,504 Wolverine World Wide Inc. 385,045 11,347 Harman International Industries Inc. 104,170 11,116 Time Warner Inc. 122,900 10,498 GNC Holdings Inc. Class A 208,350 9,784 Service Corp. International 424,275 9,631 * Bright Horizons Family Solutions Inc. 198,870 9,349 * AutoZone Inc. 15,000 9,287 * NVR Inc. 6,600 8,417 Dunkin' Brands Group Inc. 193,673 8,260 Cablevision Systems Corp. Class A Macy's Inc. Comcast Corp. * lululemon athletica Inc. Whirlpool Corp. Tiffany & Co. Delphi Automotive plc * Liberty Global plc * MGM Resorts International Twenty-First Century Fox Inc. Class A * Liberty Global plc Class A Las Vegas Sands Corp. Omnicom Group Inc. Consumer Staples (4.8%) Costco Wholesale Corp. CVS Health Corp. * Monster Beverage Corp. Mondelez International Inc. Class A Anheuser-Busch InBev NV ADR Philip Morris International Inc. Keurig Green Mountain Inc. PepsiCo Inc. * United Natural Foods Inc. * Hain Celestial Group Inc. Herbalife Ltd. Brown-Forman Corp. Class B Kroger Co. * Rite Aid Corp. Clorox Co. Mead Johnson Nutrition Co. *,^ Pilgrim's Pride Corp. Colgate-Palmolive Co. * Walgreens Boots Alliance Inc. Coca-Cola Co. Energy (3.0%) Schlumberger Ltd. Cabot Oil & Gas Corp. Devon Energy Corp. Baker Hughes Inc. Apache Corp. National Oilwell Varco Inc. Anadarko Petroleum Corp. * Carrizo Oil & Gas Inc. EOG Resources Inc. * Southwestern Energy Co. * Continental Resources Inc. * Cameron International Corp. Tesoro Corp. Valero Energy Corp. * Weatherford International plc Core Laboratories NV * Gulfport Energy Corp. SM Energy Co. Superior Energy Services Inc. Nabors Industries Ltd. * EP Energy Corp. Class A Halliburton Co. Kinder Morgan Inc. Financials (5.0%) American Express Co. Morgan Stanley Bank of America Corp. Public Storage Intercontinental Exchange Inc. Raymond James Financial Inc. Waddell & Reed Financial Inc. Class A T. Rowe Price Group Inc. American Tower Corporation Aon plc * Affiliated Managers Group Inc. * Berkshire Hathaway Inc. Class B Citigroup Inc. Itau Unibanco Holding SA ADR * Signature Bank * E*TRADE Financial Corp. JPMorgan Chase & Co. Ameriprise Financial Inc. Arthur J Gallagher & Co. Discover Financial Services Simon Property Group Inc. * SVB Financial Group Allied World Assurance Co. Holdings AG Health Care REIT Inc. WisdomTree Investments Inc. General Growth Properties Inc. Ventas Inc. Apartment Investment & Management Co. Class A * Synchrony Financial Moody's Corp. Crown Castle International Corp. Health Care (19.6%) * Gilead Sciences Inc. * Celgene Corp. * Biogen Idec Inc. Bristol-Myers Squibb Co. * Vertex Pharmaceuticals Inc. Amgen Inc. Merck & Co. Inc. Eli Lilly & Co. CR Bard Inc. * BioMarin Pharmaceutical Inc. Aetna Inc. Johnson & Johnson * Illumina Inc. Medtronic Inc. * Alexion Pharmaceuticals Inc. * Actavis plc Becton Dickinson and Co. Zimmer Holdings Inc. Perrigo Co. plc Allergan Inc. Novo Nordisk A/S ADR Cooper Cos. Inc. * HCA Holdings Inc. Shire plc ADR AstraZeneca plc ADR Thermo Fisher Scientific Inc. * Mylan Inc. * Cerner Corp. AbbVie Inc. * Alkermes plc * Salix Pharmaceuticals Ltd. Zoetis Inc. * Centene Corp. Humana Inc. * Incyte Corp. ResMed Inc. * Express Scripts Holding Co. Agilent Technologies Inc. * Medivation Inc. * MEDNAX Inc. * Mallinckrodt plc Cigna Corp. * Edwards Lifesciences Corp. Cardinal Health Inc. * Mettler-Toledo International Inc. * Boston Scientific Corp. * Align Technology Inc. * Quintiles Transnational Holdings Inc. * Catamaran Corp. * Hospira Inc. UnitedHealth Group Inc. * Allscripts Healthcare Solutions Inc. AmerisourceBergen Corp. Class A * Charles River Laboratories International Inc. Abbott Laboratories * IDEXX Laboratories Inc. * Premier Inc. Class A * Intuitive Surgical Inc. Industrials (9.5%) Boeing Co. United Parcel Service Inc. Class B Honeywell International Inc. Canadian Pacific Railway Ltd. TransDigm Group Inc. Illinois Tool Works Inc. Danaher Corp. * IHS Inc. Class A 3M Co. * Stericycle Inc. American Airlines Group Inc. Union Pacific Corp. JB Hunt Transport Services Inc. Rockwell Automation Inc. Wabtec Corp. Pentair plc * United Rentals Inc. * Spirit Airlines Inc. Watsco Inc. Fastenal Co. AMETEK Inc. Lockheed Martin Corp. MSC Industrial Direct Co. Inc. Class A * Hertz Global Holdings Inc. * Copart Inc. Carlisle Cos. Inc. Southwest Airlines Co. * United Continental Holdings Inc. Acuity Brands Inc. Roper Industries Inc. Chicago Bridge & Iron Co. NV Caterpillar Inc. Snap-on Inc. PACCAR Inc. Flowserve Corp. * Armstrong World Industries Inc. Alaska Air Group Inc. Pall Corp. Masco Corp. Cintas Corp. Expeditors International of Washington Inc. KAR Auction Services Inc. * Spirit AeroSystems Holdings Inc. Class A * Quanta Services Inc. Dover Corp. * MasTec Inc. * B/E Aerospace Inc. * Kirby Corp. * Tyco International plc * WESCO International Inc. * Verisk Analytics Inc. Class A Robert Half International Inc. FedEx Corp. Textron Inc. CH Robinson Worldwide Inc. Information Technology (35.3%) Apple Inc. Microsoft Corp. Oracle Corp. * Facebook Inc. Class A * Google Inc. Class C QUALCOMM Inc. MasterCard Inc. Class A Cisco Systems Inc. * Alibaba Group Holding Ltd. ADR * F5 Networks Inc. Altera Corp. * Alliance Data Systems Corp. Visa Inc. Class A SanDisk Corp. * Google Inc. Class A Intuit Inc. NetApp Inc. * Check Point Software Technologies Ltd. Western Digital Corp. * LinkedIn Corp. Class A * salesforce.com inc Broadcom Corp. Class A Maxim Integrated Products Inc. Paychex Inc. * Red Hat Inc. * Twitter Inc. * Adobe Systems Inc. * Workday Inc. Class A * Electronic Arts Inc. * Cognizant Technology Solutions Corp. Class A Linear Technology Corp. Amphenol Corp. Class A Skyworks Solutions Inc. Intel Corp. Xilinx Inc. Microchip Technology Inc. Activision Blizzard Inc. KLA-Tencor Corp. Global Payments Inc. * Splunk Inc. Lam Research Corp. * FleetCor Technologies Inc. * Yahoo! Inc. * Gartner Inc. * NXP Semiconductors NV Avago Technologies Ltd. Class A * Cadence Design Systems Inc. International Business Machines Corp. * Akamai Technologies Inc. * Atmel Corp. Accenture plc Class A *,^ FireEye Inc. Brocade Communications Systems Inc. * Fortinet Inc. * VeriFone Systems Inc. SS&C Technologies Holdings Inc. * Autodesk Inc. * Informatica Corp. Fidelity National Information Services Inc. Marvell Technology Group Ltd. Jack Henry & Associates Inc. * Fiserv Inc. * Freescale Semiconductor Ltd. IAC/InterActiveCorp CDW Corp. * Flextronics International Ltd. * WEX Inc. * Yelp Inc. Class A * VMware Inc. Class A Texas Instruments Inc. FactSet Research Systems Inc. * Zynga Inc. Class A * eBay Inc. * LendingClub Corp. EMC Corp. Materials (2.3%) Sherwin-Williams Co. Monsanto Co. Ashland Inc. * WR Grace & Co. PPG Industries Inc. Eagle Materials Inc. Alcoa Inc. Worthington Industries Inc. Cytec Industries Inc. Ball Corp. Praxair Inc. PolyOne Corp. Westlake Chemical Corp. US Silica Holdings Inc. Other (1.0%) 2 Vanguard Growth ETF Telecommunication Services (1.8%) Verizon Communications Inc. * SBA Communications Corp. Class A Cogent Communications Holdings Inc. * Level 3 Communications Inc. Utilities (0.1%) * Calpine Corp. Total Common Stocks (Cost $7,604,563) Coupon Temporary Cash Investments (1.9%) 1 Money Market Fund (1.8%) 3,4 Vanguard Market Liquidity Fund 0.126% Face Maturity Amount Date ($000) Repurchase Agreement (0.0%) Bank of America Securities, LLC (Dated 12/31/14, Repurchase Value $2,100,000, collateralized by U.S. Treasury Note/Bond 2.625%, 8/15/20, with a value of $2,142,000) 0.070% 1/2/15 U.S. Government and Agency Obligations (0.1%) 5 Fannie Mae Discount Notes 0.170% 6/17/15 Federal Home Loan Bank Discount Notes 0.075%-0.100% 2/4/15 Federal Home Loan Bank Discount Notes 0.070% 3/27/15 Federal Home Loan Bank Discount Notes 0.181% 6/22/15 Total Temporary Cash Investments (Cost $213,321) Total Investments (100.4%) (Cost $7,817,884) Other Assets and Liabilities-Net (-0.4%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $5,978,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.4% and 1.0%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $6,407,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $5,398,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Morgan Growth Fund C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks   Temporary Cash Investments  Futures ContractsAssets 1 36   Futures ContractsLiabilities 1   Total  1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). Morgan Growth Fund At December 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index March 2015 995 102,107 (1,070) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At December 31, 2014, the cost of investment securities for tax purposes was $7,817,884,000. Net unrealized appreciation of investment securities for tax purposes was $3,386,368,000, consisting of unrealized gains of $3,536,032,000 on securities that had risen in value since their purchase and $149,664,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 18, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MORGAN GROWTH FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 18, 2015 VANGUARD MORGAN GROWTH FUND /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 18, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
